Mercure, J.E
Appeal from a judgment of the County Court of Saratoga County (Scarano, Jr., J.), rendered April 4, 2003, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
In January 2003, defendant pleaded guilty to criminal possession of a controlled substance in the second degree in full satisfaction of a 19-count indictment arising out of his involvement in a drug-selling operation. He was sentenced to a prison term of IOV2 years to life. Defendant appeals, challenging the validity of his waiver of the right to appeal made in connection with the plea, as well as the severity of his sentence.* The record reveals, however, that defendant signed a comprehensive written acknowledgment of his right to appeal and waiver of that right, and that defendant informed County Court during the plea colloquy that his attorney had explained the meaning of the written waiver to him and he understood it. In light of his knowing, voluntary and intelligent waiver of the right to appeal, defendant’s arguments regarding the severity of his sentence are precluded (see People v Lopez, 6 NY3d 248, 255-256 [2006]; People v Schwickrath, 23 AD3d 707, 708 [2005]).
Crew III, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.

 Defendant states in his brief on appeal that he was resentenced in January 2006 to a determinate term of IOV2 years in prison. In a separate letter, he further withdraws point I of his brief, in which he asserted that a pending petit larceny charge against him was not dismissed in accordance with the plea agreement (see 27 AD3d 778, 778 [2006]).